Exhibit 10.1

LOGO [g119876g49b26.jpg]

September 27, 2010

Mr. Eugene V. DeFelice

122 Fifth Avenue

New York, NY 10011

Dear Mr. DeFelice:

This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Vice President, General Counsel and
Corporate Secretary (“General Counsel”) of Barnes & Noble, Inc. (the “Company”).

Accordingly, we are pleased to agree as follows:

1. Duties. You agree to be General Counsel for the term of this Agreement. In
this capacity, you shall perform such duties and have such responsibilities as
are typically associated with such position, including such duties and
responsibilities as are prescribed by the Board of Directors of the Company (the
“Board”) consistent with such position. While you are the Company’s employee,
you agree to devote your full business time and attention to the performance of
your duties and responsibilities hereunder. You shall report to the Company’s
Chief Financial Officer.

2. Term. (a) Your first day of employment hereunder shall be September 27, 2010
(the “Effective Date”). The initial term of this Agreement shall be for a period
beginning on the Effective Date and ending on the third anniversary thereof or,
if earlier, the termination of your employment in accordance with the provisions
set forth below (the “Initial Term”). At the expiration (but not earlier
termination) of the Initial Term, and any subsequent “Renewal Term” (as defined
below), the term of this Agreement shall automatically renew for additional
periods of one year (each, a “Renewal Term”), unless your employment has earlier
terminated or either party hereto has given the other party written notice of
non-renewal at least 90 days prior to the expiration date of the Initial Term or
the Renewal Term, as applicable. In the event that either party has given
written notice of non-renewal, and your employment with the Company continues
after the expiration of the Initial Term or any Renewal Term, such
post-expiration employment shall be “at-will” and either party may terminate
such employment with or without notice and for any reason or no reason.

(b) Your employment hereunder shall terminate upon your death and may be
terminated by the Company upon written notice to you following your Disability
(as defined below). Your employment hereunder may also be terminated by the
Company immediately for Cause (as defined below) or following two weeks written
notice to you for any other reason. Your employment hereunder may also be
terminated by you following written notice to the Company of your intention to
resign with or without Good Reason (as defined below); provided that a
resignation for Good Reason shall comply with Section 2(c)(iv).

(c) For purposes of this Agreement:

(i) “Cause” means (A) your engaging in intentional misconduct or gross
negligence that, in either case, is injurious to the Company; (B) your
indictment, entry of a plea of nolo contendere or conviction by a court of
competent jurisdiction with respect to any crime or violation of law involving
fraud or dishonesty (with the exception of misconduct based in good faith on the
advice of professional consultants, such as attorneys and accountants) or any
felony (or equivalent crime in a non-U.S. jurisdiction); (C) any gross
negligence, intentional acts or intentional omissions by you (as determined by a
majority vote of the Board in its reasonable discretion and judgment) that
constitute fraud, dishonesty,



--------------------------------------------------------------------------------

embezzlement or misappropriation in connection with the performance of your
employment duties and responsibilities; (D) your engaging in any act of
intentional misconduct or moral turpitude (as determined by a majority vote of
the Board in its reasonable discretion and judgment) reasonably likely to
adversely affect the Company or its business; (E) your abuse of or dependency on
alcohol or drugs (illicit or otherwise) that adversely affects your job
performance; (F) your willful failure or refusal to properly perform (as
determined by a majority vote of the Board in its reasonable discretion and
judgment) the duties, responsibilities or obligations of your employment for
reasons other than Disability or authorized leave, or to properly perform or
follow (as determined by a majority vote of the Board in its reasonable
discretion and judgment) any lawful direction by the Company (with the exception
of a willful failure or refusal to properly perform based in good faith on the
advice of professional consultants, such as attorneys and accountants); or
(G) your material breach of this Agreement or of any other contractual duty to,
written policy of, or written agreement with the Company (with the exception of
a material breach based in good faith on the advice of professional consultants,
such as attorneys and accountants).

(ii) “Disability” shall mean a written determination by a majority of three
physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as General Counsel under
this Agreement and that such disability can reasonably be expected to continue
for a period of six consecutive months or for shorter periods aggregating 180
days in any 12-month period.

(iii) “Good Reason” shall mean the occurrence of one or more of the following
events without your written consent: (A) there shall have been a material
diminution of your authority, duties or responsibilities; (B) there shall have
been a greater than 10% reduction in your Annual Base Salary (as defined below)
in effect as of the Effective Date pursuant to Section 3.1; (C) the principal
executive offices of the Company shall be relocated to a location more than 50
miles from New York City; or (D) the Company fails to make material payments to
you (or provide to you restricted common stock) as required by this Agreement.

(iv) You shall only be deemed to terminate employment for Good Reason if (A) you
provide the Company with written notice of Good Reason within a period not to
exceed 90 days after the initial existence of the condition alleged to give rise
to Good Reason, (B) the Company fails to remedy the condition within 30 days of
such notice and (C) your termination is within six months following the initial
existence of the condition alleged to give rise to Good Reason.

3. Compensation.

3.1. Annual Base Salary. During your employment hereunder, the Company shall pay
you, for all services you perform hereunder, an annual base salary of U.S.
$550,000.00, or such higher amount as the Compensation Committee of the Board
(the “Compensation Committee”) may determine, payable in accordance with the
Company’s payroll schedule applicable to executive officers of the Company
(“Annual Base Salary”).

3.2. Bonus Compensation. During your employment hereunder, the Company shall pay
you annual bonus compensation, as determined by the Compensation Committee, with
an annual target amount of not less than 40% of your Annual Base Salary, which
shall be paid in accordance with and subject to the terms and conditions of the
Company’s Incentive Compensation Plan (attached hereto as Exhibit A and
incorporated herein by reference and as may be amended from time to time) or
such other incentive or compensation plan or arrangement specified by the
Compensation Committee. Notwithstanding the foregoing, subject to Sections 3.7
and 3.8, the amount of your annual bonus compensation for the fiscal year ending
May 1, 2011 shall be guaranteed at 40% of your Annual Base Salary, 50% of which
($110,000) shall be paid on the Effective Date and, subject to your continued
employment with the Company through May 1, 2011, 50% of which ($110,000) shall
be paid on or prior to June 30, 2011.

3.3. Employee Benefits. During your employment hereunder, you shall be eligible
to participate in and receive any benefits to which you are entitled under the
employee benefit plans that the Company provides for its employees generally, as
well as any employee benefit plans that the Company provides for its executive
officers generally.

 

2



--------------------------------------------------------------------------------

3.4. Expenses. During your employment hereunder, the Company shall reimburse you
for all expenses incurred by you in the performance of your duties and
responsibilities under this Agreement, including entertainment and travel
expenses, in accordance with the policies and procedures established by the
Compensation Committee.

3.5. Equity Awards. On October 1, 2010 (the “Grant Date”), you shall be granted
50,000 shares of restricted common stock of the Company (the “Stock Grant”) in
accordance with the Company’s 2009 Incentive Plan, vesting in four equal annual
installments on the first through the fourth anniversaries of the Grant Date,
except that no installment shall vest unless you are still employed by the
Company at the time of such vesting. Notwithstanding the foregoing, the Stock
Grant shall vest immediately (i) upon the occurrence of a Change of Control (as
defined in and pursuant and subject to the terms of Section 3.8) or (ii) in the
event that, during your employment hereunder, (x) your employment is terminated
by the Company without Cause or (y) you voluntarily terminate your employment
for Good Reason. Except as provided above, the Stock Grant shall be subject to
the terms and conditions set forth in the Company’s customary award agreements.
During your employment hereunder, you shall be eligible to receive additional
equity awards of the Company under the terms of the Company’s 2009 Incentive
Plan, as determined by the Compensation Committee.

3.6 Relocation. The Company shall reimburse you for certain relocation expenses
in accordance with the Company’s Corporate Relocation Policy (attached hereto as
Exhibit B and incorporated herein by reference and as may be amended from time
to time); provided, however, that, notwithstanding the section titled “Temporary
Living Expenses” of the Company’s Corporate Relocation Policy, the Company shall
reimburse you for the reasonable costs of temporary housing for up to three
months, in an amount not to exceed $20,000.

3.7. Severance. In the event that (a) your employment is terminated by the
Company without Cause or (b) you voluntarily terminate your employment for Good
Reason, the Company shall pay you, in full satisfaction of the Company’s
obligations hereunder, an amount equal to the product of the Severance Multiple
(as defined below) and the sum of (i) your then Annual Base Salary and
(ii) (A) in the event that such termination occurs prior to September 27, 2011,
$220,000, or (B) in all other cases, the average of the annual bonuses actually
paid to you with respect to the three completed years preceding the date of your
termination of employment (or such lesser number of completed years beginning on
the Effective Date and ending on the date of your termination of employment),
less all applicable withholding and other applicable taxes and deductions
(“Severance Amount”); provided that (x) you execute and deliver to the Company,
and do not revoke, a release of all claims against the Company substantially in
the form attached hereto as Exhibit C (“Release”) and (y) you have not
materially breached as of the date of such termination any provisions of this
Agreement and do not materially breach such provisions at any time during the
Relevant Period (as defined below). The Severance Multiple shall be equal to
(I) two during the period between the Effective Date and the fourth anniversary
thereof and (II) one at any time thereafter. The Company’s obligation to make
such payment shall be cancelled upon the occurrence of any such material breach
and, in the event such payment has already been made, you shall repay to the
Company such payment within 30 days after demand therefore; provided, however,
such repayment shall not be required if the Company shall have materially
breached this Agreement prior to the time of your breach. The Severance Amount
shall be paid in cash in a single lump sum on the later of (1) the first day of
the month following the month in which such termination occurs and (2) the date
the Revocation Period (as defined in the Release) has expired. Notwithstanding
anything in this paragraph to the contrary, if a Release is not executed and
delivered to the Company within 60 days of such termination of employment (or if
such Release is revoked in accordance with its terms), the Severance Amount
shall not be paid. Upon the expiration of this Agreement due to non-renewal, or
upon the termination of your employment hereunder for Cause or by your death or
Disability, or by your voluntary termination of your employment hereunder
without Good Reason, you shall be entitled only to the payment of such
installments of your Annual Base Salary that have been earned through the date
of such expiration and/or termination.

3.8. Change of Control Payments. (a) In the event that (i) there is a Change of
Control (as defined below) and (ii) your employment is terminated by the Company
without Cause or you voluntarily terminate your employment for Good Reason, in
either case, within two years following the Change of Control, then the Company
shall pay you the Severance Amount. The Severance Amount shall be paid to you in
cash in a single lump sum within 30 days after the date your employment
terminates. In the event that it is determined that the aggregate amount of the
payments and benefits that could be considered “parachute payments” within the
meaning of

 

3



--------------------------------------------------------------------------------

Section 280G of the Internal Revenue Code of 1986, as amended (collectively,
with the regulations and other guidance promulgated thereunder, the “Code”; and
such payments and benefits, the “Parachute Payments”) that, but for this
Section 3.8 would be payable to you under this Agreement or any other plan,
policy or arrangement of the Company, exceeds the greatest amount of Parachute
Payments that could be paid to you without giving rise to any liability for any
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
aggregate amount of Parachute Payments payable to you shall not exceed the
amount that produces the greatest after-tax benefit to you after taking into
account any Excise Tax to be payable by you. Any reduction in Parachute Payments
pursuant to the immediately preceding sentence shall be made in the following
order: (1) cash payments that do not constitute deferred compensation within the
meaning of Section 409A of the Code, (2) welfare or in-kind benefits, (3) equity
compensation awards and (4) cash payments that do constitute deferred
compensation, in each case, such reductions shall be made in the manner that
maximizes the present value to you of all such payments. Subject to the
Section 280G limitation referred to above, to the extent that you are not fully
vested in any retirement benefits from any pension, profit-sharing or other
retirement plan or program maintained by the Company and your employment
terminates in the circumstances contemplated by this Section 3.8(a), the Company
shall pay directly to you within 30 days after the date on which your employment
terminates the difference between the amounts that would have been paid to you
had you been fully vested on the date that your employment terminates and the
amounts actually paid or payable to you pursuant to such plans or programs. The
amounts payable to you under this Section 3.8(a) during the two-year period
following a Change of Control shall be in lieu of any amounts payable to you
under Section 3.7 and shall be in full satisfaction of the Company’s obligations
hereunder; provided, however, that if your employment is terminated by the
Company without Cause or by you for Good Reason following such two-year period,
Section 3.7, and not Section 3.8, shall apply.

(b) As used herein, “Change of Control” shall mean the occurrence of one or more
of the following events:

(i) after the Effective Date hereof, any person, entity or “group” as identified
in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“1934 Act”), other than you or any of your affiliates or Leonard Riggio or any
of his heirs or affiliates, becomes a beneficial owner (as such term is defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company representing 40% or more of the total number of votes that may be cast
for the election of directors of the Company; or

(ii) within two years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or

(iii) within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.

4. Non-Competition and Confidential Information.

4.1. Non-Competition. You agree that during your employment hereunder and for a
period of two years (the “Relevant Period”) after the termination for any reason
of your employment, you shall not, directly or indirectly, (a) employ or retain,
or induce or cause any other person or entity to employ or retain, any person
who is, or who at any time in the twelve-month period prior to such time had
been, employed or retained by the Company or any of its subsidiaries or
affiliates; or (b) provide services, whether as principal or as agent, officer,
director, employee, consultant, shareholder, or otherwise, alone or in
association with any other person, corporation or other entity, to any Competing
Business (as defined below); provided, however, that you may provide services to
a Competing Business (other than Amazon.com, Inc. and its subsidiaries and
affiliates and their respective successors (collectively, “Amazon”)) that is
engaged in one or more businesses other than the Business Area (as defined
below) but only to the extent that you do not provide services, directly or
indirectly, to the segment of such Competing Business that is engaged in the
Business Area. For purposes of this Agreement, the term “Competing Business”
shall mean (i) Amazon or (ii) any person, corporation or other entity engaged in
the Business Area. For purposes of this Agreement, the term “Business Area”
shall mean the sale, distribution or attempted sale or distribution of books,
textbooks, periodicals, newspapers, digital or audio versions of any of the
foregoing or e-reading devices and related

 

4



--------------------------------------------------------------------------------

software. Notwithstanding the foregoing, the restrictions of this Section 4.1
shall not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic area, but which are
not targeted, directly or indirectly, towards employees of the Company or any of
its subsidiaries.

4.2. Ownership of Other Securities. Nothing in Section 4.1 shall be construed as
denying you the right to own securities of any corporation listed on a national
securities exchange or quoted in the NASDAQ System in an amount up to 5% of the
outstanding number of such securities.

4.3. Confidential Information. (a) You shall use best efforts and diligence both
during and after any employment with the Company, regardless of how, when or why
such employment ends, to protect the confidential, trade secret and/or
proprietary character of all Confidential Information and Trade Secret
Information (as defined below). You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company. For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company. Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the Company.
For purposes of this Agreement, “Trade Secret Information” shall mean all
information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that: (i) derives or creates economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures. You understand that
Confidential Information and/or Trade Secret Information may or may not be
labeled as such, and you shall treat all information that appears to be
Confidential Information and/or Trade Secret Information as confidential unless
otherwise informed or authorized by the Company. Nothing in this Agreement shall
be construed to mean that Company owns any intellectual property or ideas that
were conceived by you before you commenced employment with Company and which you
have previously disclosed to the Company. Subject to Section 4.3(b), nothing in
this Section 4.3(a) shall prevent you from complying with a valid legal
requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or Trade Secret Information.

(b) You agree that both during and after any employment with the Company,
regardless of how, when or why such employment ends, if you are legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information, you shall promptly
notify the Company of such request or requirement so that the Company may seek
to avoid or minimize the required disclosure and/or to obtain an appropriate
protective order or other appropriate relief to ensure that any information so
disclosed is maintained in confidence to the maximum extent possible by the
agency or other person receiving the disclosure, or, in the discretion of the
Company to waive compliance with the provisions of this Section 4.3. Thereafter,
you shall use reasonable efforts, in cooperation with the Company or otherwise,
to avoid or minimize the required disclosure and/or to obtain such protective
order or other relief. If, in the absence of a protective order or the receipt
of a waiver hereunder, you are compelled to disclose the Confidential
Information or Trade Secret Information or else stand liable for contempt or
suffer other sanction, censure or penalty, you shall disclose only so much of
the Confidential Information or Trade Secret Information to the party compelling
disclosure as you believe in good faith on the basis of advice of counsel is
required by law, and you shall give the Company prior notice of the Confidential
Information or Trade Secret Information you believe you are required to
disclose. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.3(b).

 

5



--------------------------------------------------------------------------------

4.4. Inventions. You shall promptly disclose and provide to the Company, any
original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that you conceive, originate, develop, improve, modify and/or
create, solely or jointly with others, during the period of your employment, or
as a result of such employment (collectively, “Inventions”), and whether or not
any such Inventions also may be included within “Confidential Information” or
“Trade Secret Information” (as defined under this Agreement), or are patentable,
copyrightable or protectable as trade secrets. You acknowledge and agree that
the Company is and shall be the exclusive owner of all rights, title and
interest in and to the Inventions and, specifically, that any copyrightable
works prepared by you within the scope of your employment are “works for hire”
under the Copyright Act, that such “works for hire” are Inventions and that the
Company shall be considered the author and owner of such copyrightable works. In
the event that any Invention is deemed not to be a “work for hire”, or in the
event that you should, by operation of law, be deemed to be entitled to retain
any rights, title or interest in and to any Invention, you hereby irrevocably
waive all rights, title and interest and assign to the Company, without any
further consideration and regardless of any use by the Company of any such
Inventions, all rights, title and interest, if any, in and to such Invention.
You agree that the Company, as the owner of all Inventions, has the full and
complete right to prepare and create derivative works based upon the Inventions
and to use, reproduce, publish, print, copy, market, advertise, distribute,
transfer, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions and derivative works
anywhere throughout the world and at any time during or after your employment
hereunder or otherwise.

4.5. Return of Information. You shall promptly deliver to the Company, upon the
termination for any reason of your employment, or at any other time at the
Company’s request, without retaining any copies, all documents, information and
other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.

4.6 Cooperation. You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, you shall provide
reasonable cooperation to the Company and its affiliates in connection with any
pending or future lawsuit, arbitration, or proceeding between the Company and/or
any affiliate and any third party, any pending or future regulatory or
governmental inquiry or investigation concerning the Company and/or any
affiliate and any other legal, internal or business matters of or concerning the
Company and/or any affiliate. Such cooperation shall include meeting with and
providing information the Company, any affiliate and/or their respective
attorneys, auditors or other representatives as reasonably requested by the
Company. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.6.

4.7. Non-Disparagement. During and after any employment with the Company,
regardless of how, when or why such employment ends, (a) you shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or its subsidiaries or affiliates, any of their clients or businesses or
any of their current or former officers, directors, employees or shareholders
and (b) Company Parties (as defined below) shall not make any oral or written
negative, disparaging or adverse statements or representations of or concerning
you; provided, however, that nothing herein shall prohibit (i) critical
communications between you and the Company or Company Parties during your
employment hereunder and in connection with your employment or (ii) you or any
Company Party from disclosing truthful information if legally required (whether
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process). For purposes of this
Agreement, the term “Company Parties” shall mean the executive officers and
designated spokespersons of the Company.

4.8. Severability. If any of the restrictions in this Section 4 should for any
reason whatsoever be declared invalid, the validity or enforceability of the
remainder of this Agreement shall not be adversely affected thereby.

 

6



--------------------------------------------------------------------------------

4.9. Equitable Relief. (a) You acknowledge that your services to the Company are
of a unique character that gives them a special value to the Company. You
further recognize that any violation of the restrictions in this Section 4 may
give rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company. Accordingly, you agree that, in
addition to any other remedy that the Company may have at law or in equity, the
Company shall be entitled to injunctive relief to restrain any violation by you
of the restrictions in this Section 4.

(b) In addition, the Company recognizes that any violation of the restrictions
in Section 4.7(b) may give rise to losses or damages for which you cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to you. Accordingly, the Company
agrees that, in addition to any other remedy that you may have at law or in
equity, you shall be entitled to injunctive relief to restrain any violation by
the Company of the restrictions in Section 4.7(b).

4.10. Reasonableness. You acknowledge that the limitations and obligations
contained in this Section 4 are, individually and in the aggregate, reasonable
and properly required by the Company and that in the event that any such
limitations are found to be unreasonable and unenforceable, you shall submit to
such limitations and/or obligations in such form as the arbitrator shall
determine. You agree that you shall not challenge or contest the reasonableness,
validity or enforceability of any such limitations and obligations.

5. Indemnification. You shall be indemnified by the Company, as an officer of
the Company and its affiliates, against all actions, suits, claims, legal
proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters. For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.

6. Miscellaneous.

6.1. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the terms and conditions of your employment
by the Company and supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter hereof.

6.2. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.

6.3. Amendments and Waivers. This Agreement may not be amended or modified
except by an instrument or instruments in writing signed by both parties to this
Agreement. Electronic communications, even if receipt is acknowledged, shall not
constitute an amendment or modification of this Agreement.

6.4. Assignment. Neither this Agreement nor any rights or obligations that
either party may have by reason of this Agreement shall be assignable by either
party without the prior written consent of the other party.

6.5. Notices. Any notice that may or must be given under this Agreement shall be
in writing and shall be personally delivered or sent by certified or registered
mail, postage prepaid, or reputable overnight courier, addressed to you at the
address set forth on the first page hereof, or to the Company at 122 Fifth
Avenue, New York, NY 10011 to the attention of the Vice President for Human
Resources for the Company (with a copy to the Company’s Chief Financial
Officer), or to such other address as you or the Company, as the case may be,
may designate in writing in accordance with the provisions of this section.

6.6. Section and Other Headings; Other. The section and other headings contained
in this Agreement are for reference purposes only and are not deemed to be a
part of this Agreement or to affect the meaning and interpretation of this
Agreement. For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”

 

7



--------------------------------------------------------------------------------

6.7. Governing Law. This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. Except as provided in Section 6.9, exclusive
jurisdiction for all disputes or claims arising under or in connection with this
Agreement, and any and all claims by or against you relating to your employment
with the Company, shall lie in any Federal or state court located within the
County of New York.

6.8. Survival of Rights and Obligations. All rights and obligations arising
hereunder shall continue to have full force and effect after the termination of
this Agreement unless otherwise provided herein to the extent necessary to
preserve the intended benefits of such provisions. If any section of this
Agreement is determined to be void, voidable or unenforceable, it shall have no
effect on the remainder of this Agreement, which shall remain in full force and
effect, and the provisions so held invalid or unenforceable shall be deemed
modified as to give such provisions the maximum effect permitted by applicable
law.

6.9. Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by you relating to your
employment with the Company, including any claims of discrimination or other
employment-related claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act or any other employment-related Federal, state or local law,
shall be submitted to arbitration before the American Arbitration Association
(“AAA”) under its rules then prevailing for the type of claim in issue before
one arbitrator and to be held at the AAA’s office located in the County of New
York. In any arbitration hereunder, the arbitrator shall have the power to issue
appropriate injunctive or other non-monetary relief, and award appropriate
compensatory damages. The parties agree that no damages other than compensatory
damages shall be sought or claimed by either party and each party waives any
claim, right or entitlement to punitive, exemplary or consequential damages, or
any other damages, and each relevant arbitrator is specifically divested of any
power to award any damages in the nature of punitive, exemplary or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages. Nothing in this arbitration provision shall preclude, and the parties
expressly acknowledge that either party may seek, temporary injunctive relief
from any Federal or state court located within the County of New York in
connection with or as supplement to an arbitration hereunder, including
regarding any claim under Section 4. For purposes of any such action or
proceeding, the parties each hereby specifically submit to the personal
jurisdiction of any Federal or state court located within the County of New York
and further agree that service of process may be made within or without the
State of New York by giving notice in the manner provided in Section 6.5.

6.10. Section 409A of the Code. It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. If,
at the time of your separation from service (within the meaning of Section 409A
of the Code), (a) you shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable under this Agreement or any other plan,
policy, arrangement or agreement of or with the Company (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”)
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay any
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it, without interest, on the first day of the seventh month
following such separation from service. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to or for your benefit under any Company Plan may not be
reduced by, or offset against, any amount owing by you to the Company. Except as
specifically permitted by Section 409A of the Code, the benefits and
reimbursements provided to you under this Agreement and any Company Plan during
any calendar year shall not affect the benefits and reimbursements to be
provided to you under the relevant section of this Agreement or Company Plan in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of

 

8



--------------------------------------------------------------------------------

reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred. Notwithstanding the preceding, the Company
makes no representations concerning the tax consequences of your participation
in this Agreement under Section 409A of the Code or any other Federal, state or
local tax law. Your tax consequences shall depend, in part, upon the application
of relevant tax law, including Section 409A of the Code, to the relevant facts
and circumstances. You should consult a competent and independent tax advisor
regarding the tax consequences of this Agreement.

6.11. Representations and Warranties. You hereby represent and warrant to the
Company that (a) your execution, delivery and performance of this Agreement do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound; (b) you are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; (c) in the performance of any duties and
responsibilities on behalf of the Company, you shall not divulge or use in any
way any trade secrets or confidential or proprietary information that are within
your possession or knowledge (if any), are owned by any other person or entity
and regardless of whether or not such trade secrets or confidential or
proprietary information are subject to any written agreement; and (d) upon the
execution and delivery of this Agreement, it shall be a valid and binding
obligation, enforceable in accordance with its terms. You hereby acknowledge and
represent that you fully understand the terms and conditions contained herein.

6.12. Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.

 

Very truly yours, BARNES & NOBLE, INC. By:   /s/ Michelle Smith   Name: Michelle
Smith   Title: VP, Human Resources

 

Accepted and Agreed to: EUGENE V. DEFELICE By:   /s/ Eugene V. DeFelice   Name:
Eugene V. DeFelice

Date: 9/22/10

[Signature Page to Employment Agreement]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Barnes & Noble, Inc.

2011 Incentive Compensation Plan

Performance Period: 1/31/10 – 4/30/11

Home Office Management

Objective

The objective of the Incentive Compensation Plan is to reward key employees who
have an impact on the overall results of the Company. Bonuses are based on
achieving established Company financial goals and individual performance goals.

Eligibility and Bonus Targets

Employees of Barnes & Noble, Inc. are eligible to participate in the Plan based
on their position within the organization and their level of compensation.

Participants are eligible for a bonus based on a percentage of their base salary
earned during the 2011 performance period. The annual bonus percentage targets
for eligible positions are:

 

  •  

Vice Presidents                                     25% - 30% of base salary

  •  

Directors                                                15% - 20% of base
salary

  •  

Managers earning $65,000 and Up      10% of base salary

Fiscal Year Impact

Due to the change in the fiscal year, bonuses for 2011 will be based on 15
months of salary, instead of the usual 12 months.

Components and Weightings

Bonus awards are based on achievement of company and individual performance.
Each component is weighted as follows:

 

  •  

Consolidated EBITDA – (Weighted 50%) based on the total Company meeting its
profitability target as measured by Consolidated Earnings Before Interest,
Taxes, Depreciation and Amortization (EBITDA).

 

  •  

Individual Component – (Weighted 50%) based on employee’s individual performance
as evaluated by their manager using specific, measurable objectives and overall
performance.

Determination of Company Performance

 

Performance Relative to Target

   % of Component  

112% of Target or more

     115 % 

108% to less than 112%

     105 % 

92% to less than 108%

     100 % 

88% to less than 92%

     75 % 

84% to less than 88%

     50 % 

Less than 84% of Target

     0 % 

 

1



--------------------------------------------------------------------------------

EXHIBIT A

 

Determination of Individual Performance

Each participant’s individual performance will be evaluated relative to specific
goals established as well as overall job performance. Objectives should be
mutually agreed upon, specifying performance outcome and/or tasks to be
accomplished within a specific time frame. Participants receive 100% payout for
achievement of all personal objectives. If all goals are not achieved or are
only partially complete, a lesser amount may be awarded.

Plan Provisions

 

  •  

The full bonus paid will be the aggregate of all Components awarded.

 

  •  

Base salary is defined as the base salary as of 5/2/2010 and bonuses will be
calculated based on 15 months of salary.

 

  •  

Late entrants to the Plan will be based on the salary earned for the number of
complete months during the performance period. Employees who transfer from one
bonus-eligible position to another during the performance period are eligible
for a pro-rated bonus for each position. Anyone hired after January 31, 2011
will not be eligible to participate in the Plan until the following fiscal year.

 

  •  

Paid or unpaid time during a leave of absence exceeding three months will not be
considered as eligible time for bonus calculation.

 

  •  

Employees must be actively employed in an eligible position and rated as “Meets
Standards” or higher, not on a final warning or Improvement Plan at the time
bonuses are paid. The Company will deduct any federal, state or local taxes,
which are required by law.

 

  •  

Bonuses will be paid to participants as soon as financial results are available,
calculations are complete and appropriate Senior Management approval is
obtained. The Compensation Committee is the ultimate authority for final
approval of incentive compensation awards.

 

  •  

The company shall pay bonuses (under this plan and other company bonus plans) in
the aggregate of at least the amount declared by the Compensation Committee in
its last meeting before the company’s fiscal year end, which declaration is
final and binding.

Plan Administration

This 2011 Incentive Compensation Plan is the sole incentive compensation plan in
effect for Home Office Management, superseding and replacing all other plans,
arrangements and agreements. The Plan is administered by the Compensation
Committee, which retains sole authority to interpret the Plan and may suspend,
amend or terminate the Plan in whole or part at any time.

Any questions regarding the Plan should be directed to Michelle Smith, Vice
President, Human Resources at (212) 633-3280.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Barnes & Noble, Inc.

Corporate Relocation Policy

Revised

January 2010

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

Barnes & Noble, Inc.

Corporate Relocation Policy

Purpose

To provide assistance for Company initiated transfers in order to minimize the
financial and emotional impact of relocating for you and your family with
minimal disruption.

Eligibility

Relocation of General Office Management, Regional Directors, District Managers
and Regional Management.

Initiating Your Relocation

To initiate the relocation process, a Relocation Authorization Form (sample
attached) must be completed and approved by your Department Head or Regional
Director. Once the form is completed and approved, it should be faxed directly
to the Human Resources Department at 516-338-8018.

 

  •  

If you are relocating as a homeowner and selling your home, we will need to
establish the anticipated sales price for the property. The Company will arrange
for a designated ERC certified real estate appraiser to conduct an independent
appraisal.

 

  •  

If a Relocation Advance is required, you will need to sign a Relocation Advance
Request Confirmation and fax it back to the Human Resources Department at
(516) 338-8018 along with the completed and approved Relocation Authorization
Form. Once approved, you will receive a check.

Any questions regarding the Corporate Relocation Policy should be directed to
Kathy DeSimone in Human Resources at 516-338-8032.

Once the Relocation Expense Reports are completed and approved, submit all
receipts to Kathy DeSimone in the Westbury office who will review and forward to
Expense Payable for processing.

Pre-Moving Expenses

You and your spouse or domestic partner shall be permitted two (2) weekend trips
to the new location to look for suitable housing or one (1) full week trip
depending upon the distance at the direction of your supervisor.

Expenses to be Reimbursed for Relocation Travel

The following expenses will be reimbursed when incurred as a result of an
overnight stay when searching for suitable housing:

 

  •  

Meals – Reasonable actual expenses for breakfast and dinner will be reimbursed
for you, your spouse or domestic partner and dependent children.

 

  •  

Lodging – You will be reimbursed for the expense of lodging consistent with the
Company’s Travel & Expense Policy.

 

  •  

Transportation – You and your spouse shall be reimbursed for the cost of the
airfare, or car travel at 16.5¢ per mile recorded due to the relocation process
for the use of a personal car for travel to and from airports, house hunting
trips, etc. A rental car will be provided, if necessary, where you will be
reimbursed for gas (with receipts).

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

For further information regarding travel expense reimbursement, see the Travel &
Expense Policy. A copy of this policy can be obtained by contacting Kathy
DeSimone in Human Resources at 516-338-8032.

Rental Assistance

The following expenses will be reimbursed, provided the apartment rental is your
principal place of residence.

Lease Termination – Costs of terminating a lease for living quarters at your
former location are reimbursed provided you make every effort to sublet where
permissible. Reimbursement is not to exceed the equivalent of two (2) month’s
rent. A signed receipt from the landlord must be submitted with an expense
report.

Note: Should any deposit money be withheld due to damages to the property, etc.,
the Company will not reimburse you for any expenses attributable to those
damages or negligence.

Rental Commission – Fees paid to a rental agent at the new location for locating
rental property are reimbursable provided they do not exceed one (1) month’s
rent. An invoice or signed receipt must be obtained from the rental agent and
submitted on an expense report.

Home Sale Assistance

The following expenses will be reimbursed, provided the house that you own is
your principal place of residence, and you must be at least a 50% owner and
listed on the title.

Closing Costs – The following are closing costs that are reimbursable on the
sale of your former residence when relocating at the Company’s request.

 

  •  

Attorney’s Fees

 

  •  

Title Search Cost – If paid by Seller

 

  •  

Real Estate Brokerage Fee – Reimbursement at the normal rate in effect for the
area, not to exceed six (6) percent of the purchase price.

 

  •  

Loss of Sale between Appraised Value and Actual Selling Price – If necessary,
the Company will reimburse you on the loss of sale of your residence up to 10%
of the appraised value to bring the sale price as close to the appraised value
as possible. To establish the appraised value for the property, an independent
appraisal will be conducted by a designated real estate appraiser selected by
the Company.

Delay on Sale of Residence – In instances where the sale of the home is delayed
due to circumstances beyond your control (e.g. your family cannot relocate at
the same time, the closing on the sale of your home is delayed, etc.), the
Company will reimburse you the interest, taxes, insurance and normal maintenance
paid for the former home for a period of up to three (3) months.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

 

Home Purchase Assistance

Closing Costs – The Company will reimburse the following expenses necessary for
the purchase of a new home with proper documentation providing you are a current
homeowner (prior to relocation) and have initiated your relocation within one
year from the effective date of your new position:

 

  •  

Attorney’s Fees

 

  •  

Lending Institution’s Attorney Fees

 

  •  

Recording Fees for Deed and Mortgage

 

  •  

Local and State Mortgage Taxes

 

  •  

Title Insurance

 

  •  

Appraisal Fee (if paid by purchaser)

 

  •  

Survey Cost

 

  •  

Mortgage Loan Origination Fee

 

  •  

Real Estate Transfer Taxes

Temporary Living Expenses

When your family cannot move at the time of the transfer, you will be reimbursed
for your temporary travel and living expenses for a period of up to thirty
(30) days for the following expenses:

 

  •  

Meals – Reasonable actual expenses for breakfast and dinner will be reimbursed.

 

  •  

Lodging – You will be reimbursed for the expense of lodging consistent with the
Company’s Travel & Expense Policy.

 

  •  

Transportation – You will be reimbursed the cost of airfare or car travel at
16.5¢ per mile recorded due to the relocation process for the use of a personal
car. A rental car will be provided, if necessary, where you will be reimbursed
for gas (with receipts).

 

  •  

Return Trips – When your family does not move at the same time, you will be
reimbursed the travel costs for two (2) weekend trips to your home.

Movement of Household Goods

You must notify the Human Resources Department two weeks in advance of your move
with the approximate date and final destination. The Company will make the
actual arrangements with the moving company and the moving company will call you
to finalize the arrangements.

The national carrier companies provide a maximum amount of coverage due to
damage during the move. The Company will not assume any additional liability. If
you are moving any unusually large items, (i.e., a piano, etc.) you may wish to
purchase additional insurance at your own expense. The following expenses are
covered when you move normal household goods from your old location to your new
location:

 

  •  

Packing at old location and transportation of the household goods to your new
location. (Unpacking at the destination will not be reimbursed except for large
items such as beds, mattresses, mirrors, etc.)

 

4



--------------------------------------------------------------------------------

EXHIBIT B

 

 

  •  

If necessary, storage charges for household goods for a period of up to thirty
(30) days may be reimbursed provided this charge has advance approval from your
supervisor.

 

  •  

You shall be granted a reasonable amount of time off for moving with pay from
date of packing to date of delivery at destination, if within five (5) working
days.

 

  •  

In certain situations, (e.g. cross country moves), automobiles may be
transported by an automobile carrier/moving company at the Company’s expense.
Prior approval must be obtained from your supervisor.

Non-covered Moving Expenses

Transportation of items not covered under this policy includes (but not limited
to):

 

  •  

Boats

 

  •  

Collectibles

 

  •  

Precious metals or stones

 

  •  

Perishables

 

  •  

Hazardous material

 

  •  

Pets/Livestock

 

  •  

Free standing hot tubs, swimming pools, storage sheds, doghouses, etc.

 

  •  

Yard ornaments including concrete furniture, statues, gazebos

Employee Transportation to New Residence

Should you use a personal car to transport your family to the new location,
mileage will be paid at 16.5¢ per mile recorded due to the relocation process,
plus tolls for each vehicle driven, not to exceed two (2) vehicles. You will be
reimbursed for either gas (with receipts) or mileage, but not both.

Employee’s Liability

If you resign within one (1) year of your relocation, you will be required to
repay 100% of your relocation expenses to the Company.

Taxes

The Internal Revenue Service requires that each employee include in income, any
non-deductible relocation expenses reimbursements received from the employer or
paid on the employee’s behalf by the employer for the expense of moving from one
residence to another. The IRS has established the rules for moving expenses and
has severely limited the costs, which are deductible by the employee. Some of
the rules are as follows:

 

  1. Deductible Costs:

 

  (a) Cost of packing and moving household goods and other personal goods,
including an in-transit storage.

 

  (b) Actual traveling expenses, including lodging, for an employee and his/her
immediate family from his/her old to his/her new residence (no limit - one trip
per family member only). Note: This no longer includes the cost of meals.

 

  2. In order to qualify as a deductible, the employee must also meet two tests:

 

  (a) Distance – The new job must be at least 50 miles further from the
taxpayer’s former residence than the former residence was from the former place
of work.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

 

 

  (b) Time – During the twelve months following the move, the taxpayer must be
employed full-time, by the Company, for at least 39 weeks, during the 12 months
immediately after your move.

 

  3. The IRS requires that the employer withhold income taxes for the amounts
reimbursed to the employee or paid by the employer on behalf of the employee for
relocation expenses, which are not deductible costs as per 1 above.

 

  4. Each year the Company will calculate the tax liability to non-deductible
relocation expenses for each employee that relocated during the year. The
Company will pay the additional taxes due to these non-deductible expenses on
behalf of each employee. You should not incur any additional tax liability due
to the relocation process.

 

  5. Because of the complexity of the law, it is recommended that each employee
who relocates at the Company’s request consult with a tax advisor to determine
the extent of tax liability.

 

6



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE AND WAIVER

1. [Name] (“Employee”) hereby acknowledges and agrees that Employee’s employment
with Barnes & Noble, Inc. (the “Company”) terminated on                     ,
20     (the “Termination Date”).

2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.7 of the employment letter agreement, dated as of
September 27, 2010, between Employee and the Company (such agreement referred to
herein as the “Employment Agreement” and such payments and benefits collectively
referred to herein as the “Separation Benefit”), that the Separation Benefit is
adequate consideration for this Release, and that any monetary or other benefits
that, prior to the execution of this Release, Employee may have earned or
accrued, or to which Employee may have been entitled, have been paid or such
payments or benefits have been released, waived or settled by Releasor (as
defined below) except as expressly provided in this Release.

3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like;
(iii) any waivable rights and/or claims relating to wages and hours, including
under state or local labor or wage payment laws; (iv) any rights and/or claims
to benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company; (v) any rights and/or claims that Employee may have to
receive any equity in the Company (whether restricted or unrestricted) in the
future; and (vi) and any rights and/or claims for attorneys’ fees. Employee
agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.

 

1



--------------------------------------------------------------------------------

EXHIBIT C

 

(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; and (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.

4. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.

5. (a) Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release.

(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 5(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and Employee shall give the Company prior notice
of such information he believes he is required to disclose.

6. (a) Employee shall not make, either directly or by or through another person,
any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.

(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

7. The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. Without limitation to
Section 3.7 of the Employment Agreement, the Company shall be excused and
released from any obligation to make payment of the Separation Benefit, and
Employee shall be obligated to return to the Company the Separation Benefit, in
the event that Employee is found to have (a) made a material misstatement in any
term, condition, covenant, representation or acknowledgment in this Release, or
(b) Employee is found to have committed or commits a material breach of any
term, condition or covenant in this Release.

8. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.

9. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern. Employee acknowledges that a breach or threatened breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.

10. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

11. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”). Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to                 , Vice
President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011. Employee acknowledges that revocation of this Release shall result in the
Company’s not having an obligation to pay the Separation Benefit.

Signature:         Date:       [Name]      

 

3